May 6, 1914. The opinion of the Court was delivered by
The plaintiff in each of these cases recovered judgment against the defendant for damages resulting to his property by collision with one of the cars of the defendant at a public crossing.
The defendant operates its cars by electricity by means of overhead trolleys. Its charter, granted by the Secretary of State under the general law, provides that it "shall be entitled to all the rights, power and privileges, and be subject to all the limitations and liabilities of railroad corporations embraced in the general railroad law, being chapter 50 of the said Code of 1902 (chapter 69 of Code of 1912), as well as any acts now existing or hereafter to be passed, regulating the duties, privileges and liabilities of railroad companies."
The Court instructed the jury that this provision of its charter imposed upon defendant the duty prescribed by the general railroad law of ringing a bell or blowing a whistle 500 yards from the place where the railroad crosses any public highway, and of keeping the bell ringing or the whistle sounding until the engine has crossed such highway.
In this instruction, there was error. The statute shows by its terms that it was not intended to apply to railroads operated by electricity, but only to those operated by steam. Other portions of the charge to which exception has been taken are dependent upon this erroneous application of the statute, and need not be specially considered.
Judgment reversed.
MESSRS. JUSTICES FRASER and GAGE concur in result only. *Page 385